[NOT FOR PUBLICATION-NOT TO BE CITED AS PRECEDENT]

              United States Court of Appeals
                     For the First Circuit
                      ____________________

No. 99-2200


                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                    LUIS A. CASTRO-MORALES,

                     Defendant, Appellant.

                      ____________________


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Pérez-Giménez, U.S. District Judge]

                      ____________________

                             Before

                      Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.

                      ____________________


     Carmen R. DeJesus for appellant.
     Michelle Morales, Assistant United States Attorney, with whom
Guillermo Gil, United States Attorney, and Jorge E. Vega-Pacheco,
Assistant United States Attorney, were on brief for appellee.
                     ____________________

                        October 26, 2001
                      ____________________
            Per Curiam.   Luis A. Castro-Morales appeals his

conviction for conspiring to defraud the United States

Department of Veterans Affairs (VA), for aiding and abetting

in the embezzlement or conversion of funds from the VA and for

aiding and abetting in the embezzlement or conversion of funds

which came into his control as an employee of the VA.     18

U.S.C. §§ 2, 641, 654 (1994 & Supp. II 1996).     The sole claim

presented by Castro-Morales on appeal is that the district

court judge erred in not giving a multiple conspiracy

instruction, rather than a single conspiracy instruction, to

the jury.

            Castro-Morales waived this argument by not proposing

such an instruction to the trial judge, joining a request to

do so, or objecting to the trial court's refusal to give such

an instruction.    Our decision is mandated by our prior holding

in an appeal brought by Castro-Morales's two co-defendants.

United States v. Leon-Delfis, 203 F.3d 103, 113 (1st Cir.

2000).   In that case, we held that Castro-Morales's co-

defendant, Santiago-Sanchez, had waived his right to object to

                                 -2-
the failure to give a multiple conspiracy instruction where a

third co-defendant, Leon-Delfis, had asked for the instruction

and objected to the failure to give the instruction, but

Santiago-Sanchez had not joined the instruction and there was

no indication that the district court had stated that an

objection from one defendant would be considered an objection

for all defendants.    Castro-Morales is in the same situation

as Santiago-Sanchez.   It is worth adding that the claim of

error as to the need for multiple conspiracy instruction is

not a strong one and there was certainly no plain error in the

court's failure to give the instruction.

         Affirmed.




                               -3-